Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for producing a bis(fluorosulfonyl)imide alkali metal salt having more than 1000 ppm of F- under certain process conditions (such as in Example 3-6), does not reasonably provide enablement for all process conditions (such as in Example 7, note that Example 7 is not a comparative example).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.   Example 7 meets all the limitations as required in the instant claim 1 (including the reaction temperature); however, the product of this example does not have the required “more than 1000 mass ppm of F- ion”.  Even if other factors can affect the F- concentration, such as duration of - as in Examples 3-6.  There is no specific disclosure in the instant specification to teach how the HFSI/LiF was selected in order to obtain the desired “more than 1000 mass ppm of F- ion”.  Even though the instant specification discloses that the product is preferred to have more than 1000 mass ppm of F- ion; however, there is clear disclosure regarding how such product could be obtained.  Without knowing all the “result effective variables” for obtaining the desired amount of F-, one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional process conditions in order to obtain a product with more than 1000 mass ppm of F- ion.   As evidence of Example 7 in Table 1 (page 28) of the instant specification, the process with all the required limitations of the instant claim 1 still could not produce a product with the required F- ion.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/082352 (using Buisine 2016/0308247 as an unofficial English translation), optionally further in view of CA 2 527 802.
WO ‘352 discloses a process for preparing at least one bis(fluorosulfonyl) imide salt, such as lithium bis(fluorosulfonyl)imide (LiFSI) by bringing a bis(fluorosulfonyl)imide acid (HFSI) into contact with at least one salification agent (note WO ‘352, claims 10 and 13 or Buisine ‘247, claims 10 and 13).  The salification agent in WO ‘352 would be a lithium compound in order to produce LiFSI, and such lithium compound is considered the same as the claimed alkali metal compound.
WO ‘352 discloses that the process for preparing LiFSI is performed in the presence or in the absence of a solvent (note WO ‘352, page 6, lines 8-10 or Buisine ‘247, paragraph [0025]).  Thus, WO ‘352 fairly teaches with sufficient specificity that the process can be carried out without using a solvent.  When no solvent would be used in the process of WO ‘352, the total weight ratios of HFSI, lithium compound and LiFSI to the entire reacted mixture must be “not less than 0.8”.
WO ‘352 discloses that the process for producing LiFSI is performed in the presence of in the absence of a solvent.  The solvent can represent from 10 to 80% by weight of the weight of the reaction mixture, which comprises all of the reagents and the solvent (note WO ‘352, page 6, lines 8-18 or Buisine ‘247, paragraph [0025]), thus, the amount of the reagents (HFSI and the alkali metal compound) is from 90-20% (= 0.9 - 0.2) of the reaction mixture.  This range overlaps the claimed range of “not less than 0.8”.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
When the amount of solvent used in WO ‘352 is low or when the solvent is absent, the total weight ratios of HFSI, alkali metal compound and MFSI to the entire reacted mixture would natural be high for similar reasons as stated above.
For the instant claims 3-4, WO ‘352 discloses that the salification agent can be metal hydroxide, metal halide, and metal hydride (note WO ‘352, page 5, line 35 to page 6, line 4 and claim 11 or Buisine ‘247, paragraph [0025] and claim 11).  The “metal halide” as disclosed in WO ‘352 includes metal fluoride and for producing LiFSI, it would have been obvious to one skilled in the art to select lithium fluoride for the process of WO ‘352.
For the step of removing HF formed during the reaction, the reaction between HFSI with LiF would form HF as a by-product and it would have been obvious to one skilled in the art to remove the HF from the reaction to promote the cation exchange reaction and to shift the equilibrium of the reaction to the right according to Le Chatelier’s principle.
For the instant claims 6-7 and 18-19, WO ‘352 discloses that the process is preferentially carried out at atmospheric pressure (note WO ‘352, page 6, lines 23-23 or Buisine ‘247, paragraph [0026]), which is 1 atm or 1013 hPa.
For the reaction temperature, WO ‘352 does not specifically disclose a reaction temperature of “not less than 120oC”.
However, WO ‘352 discloses that the process for preparing bis(fluorosulfonyl)imide salt is performed at a temperature preferentially below 100oC (note WO ‘352, lines 20-22 or Buisine ‘247, paragraph [0026]).  The “below 100oC” is disclosed in WO ‘352 as a preferred range, not as a mandatory requirement (note that the process claims for producing the bis(fluorosulfonyl)imide salt in WO ‘352 do not require any temperature).  Since an increase in temperature typically increases the rate of reaction, it would have been obvious to one skilled in the art to balance between the benefits of conducting the reaction as disclosed in WO ‘352 at higher temperatures and the costs of doing so, especially when the LiFSI product is known to have high thermal decomposition temperature so that LiFSI would not decompose when the reaction temperature is slightly increased.
Optionally, CA ‘802 can be applied to disclose a process of producing LiFSI from HFSI (i.e. HN(SO2F)2 and LiF at 180oC (note page 9, lines 19-24, page 9 is the page that starts with “of at least 50%. The reaction was also performed in gas phase”).  CA ‘802 fairly teaches that the reaction can be carried at a temperature as high as 180oC.
It would have been obvious to one of ordinary skill in the art to conduct the reaction to produce LiFSI in the process of WO ‘352 at a temperature up to 180oC as suggested by CA ‘802 because such high temperature could be used in an analogous process.
WO ‘352 does not specifically disclose the amount of F- ion in the LiFSI product; however, since the process of WO ‘352 or the combined teaching of WO ‘352 with CA ‘802 has all the positive process as required, the LiFSI product of WO ‘352 would also have the same F- ion content as the claimed product.  As stated above, it would have been obvious to one skilled in the art to operate the process of WO ‘352 at higher temperature, up to 180oC as suggested by CA ‘802.  WO ‘352 further disclose that the stoichiometry of the salification step is such that from 1 to 5, preferably 1 to 2, molar equivalents of salification agent (i.e. LiF) are used relative to the bis(fluorosulfonyl)imide acid (i.e. HFSI) (note WO ‘352, page 6, lines 5-7 or Buisine ‘247, paragraph [0025]).  As shown in reaction (2) on page 8 of the instant specification, the stoichiometric ratio of HFSI/LiF is 1:1 and as shown in Example 7 (note Table 1 on page 28), when the HFSI/LiF ratio of 1.1:1 (i.e. excess HFSI), the amount of F- is 800 ppm, less than the required 1000 ppm.  Thus, since the HFSI/LiF ratio in WO ‘352 can be 1 (stoichiometric) or less (excess LiF), the amount of F- in the product of WO ‘352 would be high as the claimed product.

Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicants argue that Buisine (i.e. WO ‘352) is silent as to a bis(fluorosulfonyl)imide alkali metal salt comprising more than 1000 mass ppm of F- ion.
The newly added limitation is addressed as stated in the above rejection.
Applicants argue that the concentration of F- is not necessarily high even when no solvent is used, referring to Example 7 in Table 1 and Applicants note that other factors affect the F- concentration, such as reaction temperature, duration of heating and the HFSI/LiF ratio.
All factors are addressed in the above rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        October 25, 2021